Citation Nr: 1023207	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-13 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Propriety of the finding that the Veteran was a fugitive felon 
resulting in termination of compensation payments, effective 
December 27, 2001.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to November 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating action from the Manchester, New 
Hampshire Regional Office (RO) of the Department of Veterans 
Affairs (VA), which terminated the Veteran's compensation 
benefits effective December 27, 2001, based on his being in 
fugitive status.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Further development is necessary to afford proper adjudication of 
this matter.  The RO has terminated the Veteran's benefits based 
on his having several outstanding warrants.  The Veteran has 
argued that he cannot be considered a fugitive felon because the 
warrants were issued during a time when he was already in police 
custody and/or was incarcerated.  He has also argued in a July 
2008 document, that because he remains incarcerated in a New 
Hampshire state prison, and will be for another 13 years, he is 
unable to clear the warrants as per the RO's suggestion that he 
obtain a writ of habeas corpus, because they are all out of state 
warrants from Massachusetts, and the courts will not permit out 
of state writs of habeas corpus.  He also argues that he is also 
unable to clear the warrants by issuing an interstate agreement 
for detainers, as there are presently no detainers lodged against 
him. 

The governing law in this matter is as follows.  A veteran 
eligible for compensation may not be paid such benefit for any 
period during which he is a fugitive felon. The term "fugitive 
felon" means a person who is a fugitive by reason of (A) fleeing 
to avoid prosecution, or custody or confinement after conviction, 
for an offense, or an attempt to commit a criminal offense, which 
is a felony under the laws of the place from which the person 
flees, or (B) violating a condition of probation or parole 
imposed for commission of a felony under a Federal or State law. 
38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2) (2009).

The term felony includes a high misdemeanor under the laws of a 
State which characterizes as high misdemeanors offenses that 
would be felony offenses under Federal law.  38 C.F.R. § 
3.666(e)(3) (2009).

VA's Adjudication Procedure Manual provides additional guidance 
with respect to issues relating to fugitive felons. See M21-1MR, 
Part X, Chapter 16 (2009).  Under those guidelines, a beneficiary 
who is the subject of a valid outstanding felony arrest warrant 
is presumed to be a fugitive felon for VA purposes. M21-1MR, Pt 
X, Ch. 16.1c.

In addressing how fugitive felon status affected payment of VA 
benefits to dependents, in an opinion, VA's General Counsel noted 
that the VA fugitive felon provision was modeled after Public Law 
No. 104-193, which barred fugitive felons from receiving 
Supplemental Security Insurance from the Social Security 
Administration (SSA) and food stamps from the Department of 
Agriculture. VAOPGCPREC 7-2002 (December 3, 2002).  It was noted 
that Public Law No. 104-193 'was designed to cut off the means of 
support that allows fugitive felons to continue to flee. Id.  The 
SSA's fugitive felon provision is essentially identical to the VA 
provision cited above. See 42 U.S.C.A. § 1382(e)(4)(A).

Both the controlling statute and the regulation specifically 
include the intentional act of "fleeing to avoid prosecution" as 
a condition of finding fugitive felon status. Furthermore, courts 
examining the Social Security Administration statute have found 
that a person must have knowledge his apprehension be sought and 
there must be a finding of flight in order for benefits to be 
severed.  See Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97(2d Cir. 
2005)(finding the SSA's interpretation of the statute to suspend 
benefits without a finding of flight was improper); see also 
Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1065-1066 (N.D. Cal. 
2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 
2004)(finding the SSA's interpretation that the mere presence of 
a warrant was sufficient to establish fugitive felon status was 
in contradiction to the underlying statute and regulations 
applicable to SSA benefits).

As the available evidence does not indicate that the Veteran has 
violated the conditions of a parole or probation, and the RO is 
noted to have not terminated benefits on this basis, the only 
definition of fugitive felon that may apply in this case is the 
one providing that a fugitive felon is a person "fleeing to avoid 
prosecution" for an offense or an attempt to commit an offense 
that is a felony under the laws under the place from which the 
person flees.

The Board notes that the evidence reveals that the Veteran was 
reported as incarcerated on October 5, 2001 at the Rockingham 
County Department of Corrections, has apparently remained 
incarcerated since then, and was sentenced to New Hampshire State 
Prison on August 1, 2002, following a conviction for burglary and 
theft.  The Veteran has argued multiple times that he was 
actually in police custody since October 1, 2001, the date which 
the first warrant was issued from the Lawrence District Court in 
Lawrence, Massachusetts, and thus he should not be considered a 
fugitive.  

The Board notes that the list of outstanding warrants includes 
the aforementioned warrant from Lawrence District Court dated in 
October 1, 2001, another warrant from Andover Police Department, 
also dated in October 1, 2001 and a third warrant from Newbury 
District Court dated in October 2, 2001.  These are the warrants 
that were issued prior to the confirmed incarceration date of 
October 5, 2001.  There are 4 additional outstanding warrants 
that were issued between October 7, 2001 and November 19, 2001 
after he was already incarcerated on October 5, 2001.  

There is no indication as to whether any of the outstanding 
warrants are for felonies or misdemeanors.  Clarification of the 
nature of such warrants is necessary, as the nature of the 
underlying offense could have bearing on the outcome of the case.  

There is also no official record as to when the Veteran was 
initially placed in police custody, but he has argued that he was 
arrested on October 1, 2001, the same date as the first warrant 
was issued.  Again the official record shows his confinement in 
October 5, 2001, after the first 3 warrants were issued.  The 
Board notes that if the evidence were to show that the Veteran 
was already in police custody at the time the earliest warrants 
were issued, this would tend to support his argument that he was 
incapable of fleeing from prosecution, custody or confinement.  
Thus clarification as to the official date of his arrest and 
placement into police or other official custody is needed.  

Additionally, as the Veteran has argued that it is logistically 
impossible to clear his outstanding warrants for out of state 
violations, the RO should obtain official confirmation from the 
courts in question as to their policies pertaining to out of 
state warrants.  

The Board further notes that the Veteran has repeatedly requested 
a hearing be held before a Decision Review Officer (DRO), despite 
being advised by the RO that such hearings are held at the RO, 
and he has indicated long term incarceration.  Most recently, in 
his April 2009 substantive appeal (VA Form I-9), he acknowledged 
that it was impossible for him to attend a hearing; he wished to 
have his representative appear on his behalf.  While it is not 
customary for the Board to allow for what essentially would be a 
hearing appearance by proxy, if the Veteran so desires this, he 
may file a petition to the Board to grant such an appearance.  
Thus clarification is indicated as to whether the Veteran is now 
requesting a personal appearance at such a hearing, or whether he 
wishes to have the representative present evidence at such 
hearing in his absence.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should clarify whether the 
Veteran wishes to appear in person at a 
hearing before a Decision Review Officer, 
whether he wishes to have his representative 
provide testimony on his behalf at the 
hearing in his absence, or wishes to withdraw 
his hearing request.  The Veteran and his 
representative are advised that he is 
responsible for arranging and financing his 
own transportation, to include necessary 
escorts to his hearing.  If the Veteran 
wishes to have a representative testify on 
his behalf in his absence at such hearing, he 
and his representative are advised that they 
must file a petition to the Board to allow 
for such testimony.  

2.  Thereafter, following completion of the 
above, the AOJ should obtain further 
information as to the earliest date that the 
Veteran was placed in police custody, to 
include whether he remained in such custody 
up to and including the date that he was 
officially confirmed incarcerated on October 
5, 2001.  If this information cannot be 
obtained, the AOJ should notify the Veteran 
of such and describe the efforts used in 
requesting these records.  

3.  Thereafter, following the completion of 
#1, the AOJ conduct the following actions:

(a) Obtain further information as to the 
nature of the outstanding warrants, to 
include whether the offenses for which the 
warrants were felony offenses or classified 
as high misdemeanors offenses that would be 
felony offenses under Federal law.  38 C.F.R. 
§ 3.666(e)(3) (2009).  

(b) Thereafter, if the AOJ obtains 
information confirming that any of the 
outstanding warrants were for felony offenses 
or high misdemeanors (i.e. "felony 
warrants"), the AOJ must then attempt to 
verify the procedure for clearing the felony 
warrant or warrants in question from an 
official source from the jurisdiction where 
the warrant(s) was or were issued, or else 
confirm that clearing the warrant(s) is not 
possible so long as the Veteran remains 
incarcerated in New Hampshire.  If any of the 
identified information cannot be obtained, 
the AOJ should notify the Veteran of such and 
describe the efforts used in requesting these 
records.  

4.  Following completion of the above 
development, and any additional development 
deemed necessary, the AOJ should readjudicate 
the Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran should 
be provided a supplemental statement of the 
case, which reflects consideration of any 
additional evidence received and fully sets 
forth the controlling law and regulations 
pertinent to the issued on appeal.  It must 
contain notice of all relevant actions taken 
on the claims for benefits.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action by the 
Veteran is required until she receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



